Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed September 10, 2021.  Claims 1 through 8, 12, 13, 15, 20, 21 and 22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelini (2015/0145801). 

With regard to claim 1, Angelini discloses an anti-noise signal modulation circuit ([0007] “… the analog accumulator includes a low pass filter having a frequency response to filter wideband noise”), comprising: 
	a frequency-modulation control sub-circuit (Figure 6A from #110 through switches 410 and 412)),
	wherein an input end of the frequency-modulation control sub-circuit is configured to receive an initial signal (Figure 6A, VTX), and an output end of the frequency-modulation control sub-circuit is connected to a signal processing circuit that is preset (Figure 6A, output of switches 410 and 412);
	the frequency-modulation control sub-circuit is configured to frequency-modulate the initial signal by a switch signal that hops according to a preset period ([0048] “A waveform (not shown) that is a logical "OR" of waveform 630 and waveform 632 (620+632), at twice the modulation frequency 2fc, is applied to switches 410, 412 …”), and to output a modulation result to the signal processing circuit ([0043] “A switch 410 is connected between capacitance 100 and an inverting input of amplifier 222. A switch 412 is connected between cancellation capacitance 132 and a non -inverting input of amplifier 222”).
		The office finds no specific disclosure in Angelini wherein a frequency corresponding to the switch signal does not overlap with a noise frequency and a frequency of the modulation result does not overlap with the noise frequency.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 

With regard to claim 2, Angelini discloses a gating loop (Figure 6A from #110 through switches 410 and 412) controlled by a preset periodic signal,
	the gating loop is configured to: input the initial signal to a non-inverting input end of the signal processing circuit during a first time period of the preset periodic signal (Figure 6A, #222+), and to input the initial signal to an inverting input end of the signal processing circuit during a second time period of the preset periodic signal (Figure 6A, #222-);
	a preset reference signal is connected to the inverting input end of the signal processing circuit during the first time period ([0043] “A switch 410 is connected between capacitance 100 and an inverting input of amplifier 222. A switch 412 is connected between cancellation capacitance 132 and a non -inverting input of amplifier 222”), and is connected to the non-inverting input end of the signal processing circuit during the second time period ([0043] “A switch 412 is connected between cancellation capacitance 132 and a non -inverting input of amplifier 222”); and


With regard to claim 7, Angelini discloses the preset reference signal is a common-mode voltage signal that is used to provide a DC voltage base level for a circuit operational amplifier (Figure 6A, Vcm).

With regard to claim 13, Angelini discloses a detection sensor ([0002] “The display area can be covered with a touch-sensitive matrix that can detect a user's touch …” wherein the office considers Angelini’s touch-sensitive matrix as corresponding with the claimed detection sensor),  a signal processing circuit ([0006] “… the processing of the noise is performed in the analog domain”) and an anti-noise signal modulation circuit ([0007] “… the analog accumulator includes a low pass filter having a frequency response to filter wideband noise”), comprising: 
	a frequency-modulation control sub-circuit (Figure 6A from #110 through switches 410 and 412)),
	wherein an input end of the frequency-modulation control sub-circuit is configured to receive an initial signal (Figure 6A, VTX), and an output end of the frequency-modulation control sub-circuit is connected to a signal processing circuit that is preset (Figure 6A, output of switches 410 and 412);
	the frequency-modulation control sub-circuit is configured to frequency-modulate the initial signal by a switch signal that hops according to a preset period ([0048] “A 
	wherein the detection sensor is connected to an input end of the frequency-modulation control sub-circuit (Figure 6A Cs connected to 222), and the detection circuit is connected to an output end of the frequency-modulation control sub-circuit (Figure 6A Accumulator connected to 222).
	The office finds no specific disclosure in Angelini wherein a frequency corresponding to the switch signal does not overlap with a noise frequency and a frequency of the modulation result does not overlap with the noise frequency.  Since courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and since the office considers not overlapping a frequency corresponding to the switch signal with a noise frequency resulting in a frequency of the modulation not overlapping with the noise frequency is discovering the optimum or workable ranges by routine experimentation, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a frequency corresponding to the switch signal does not overlap with a noise frequency and a frequency of the modulation result does not overlap with the noise frequency.

With regard to claim 15, Angelini discloses A display device, comprising the display panel according to claim 13 ([0020] “The capacitive touch matrix 10 may be transparent to allow light from an underlying display unit …”).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a connection between thin film transistors and the signal processing circuit is realized in at least two connection modes, a first connection mode of which is that: a second electrode of the first thin film transistor and a second electrode of the third thin film transistor are both connected to the non-inverting input end of the signal processing circuit, and a second electrode of the second thin film transistor and a second electrode of the fourth thin film transistor are both connected to the inverting input end of the signal processing circuit; a second connection mode of which is that: the second electrode of the first thin film transistor and the second electrode of the third thin film transistor are both connected to the inverting input end of the signal processing circuit, and the second electrode of the second thin film transistor and the second electrode of the fourth thin film transistor are both connected to the non-inverting input end of the signal processing circuit.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the frequency-modulation control sub-circuit adopts at least two groups of thin film transistors to form a mirror structure, and is configured to control both a high level and a low level in a control signal, and the initial signal forms current flows in different directions based on the mirror structure and is input to the signal processing circuit.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the preset reference signal is an output signal of a shielded sensor that is identical to the detection sensor, and the shielded sensor is a sensor in a non-detecting state and is configured to eliminate signal interference caused by non-detection signals in the detection sensor.

Claims 4 and 6 recite allowable subject matter because they are dependent upon claims 3 and 5 which recite allowable subject matter.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest an operational amplifier, a first feedback capacitor, a second feedback capacitor, a first reset switch, and a second reset switch; one end of the first feedback capacitor is connected to a non-inverting input end of the operational amplifier, and other end of the first feedback capacitor is connected to a non-inverting output end of the operational amplifier; one end of the second feedback capacitor is connected to an inverting input end of the operational amplifier, and other end of the second feedback capacitor is connected to an inverting output end of the operational amplifier; and the first reset switch is connected in parallel with the first feedback capacitor, and the second reset switch is connected in parallel with the second feedback capacitor.

Claims 21 and 22 recite allowable subject matter because they are dependent upon claim 20 which recite allowable subject matter.

Claim 12 is allowable because, although Angelini discloses an anti-noise signal modulation circuit ([0007] “… the analog accumulator includes a low pass filter having a frequency response to filter wideband noise”), comprising: 
	a frequency-modulation control sub-circuit (Figure 6A from #110 through switches 410 and 412)),

	the frequency-modulation control sub-circuit is configured to frequency-modulate the initial signal by a switch signal that hops according to a preset period ([0048] “A waveform (not shown) that is a logical "OR" of waveform 630 and waveform 632 (620+632), at twice the modulation frequency 2fc, is applied to switches 410, 412 …”), and to output a modulation result to the signal processing circuit ([0043] “A switch 410 is connected between capacitance 100 and an inverting input of amplifier 222. A switch 412 is connected between cancellation capacitance 132 and a non -inverting input of amplifier 222”) and 
	although is obvious to include a frequency corresponding to the switch signal does not overlap with a noise frequency and a frequency of the modulation result does not overlap with the noise frequency because courts have found, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Optimization of Ranges  MPEP §2144.05(II)), and because the office considers not overlapping a frequency corresponding to the switch signal with a noise frequency resulting in a frequency of the modulation not overlapping with the noise frequency is discovering the optimum or workable ranges by routine experimentation,

inputting a preset forward frequency-modulation control signal, allowing that the initial signal is input to the non-inverting input end of the signal processing circuit and the preset reference signal is input to the inverting input end of the signal processing circuit;
switching a potential of the preset forward frequency-modulation control signal to obtain a backward frequency-modulation control signal, allowing that the initial signal is input to the inverting input end of the signal processing circuit and the preset reference signal is input to the non-inverting input end of the signal processing circuit; and
controlling the preset forward frequency-modulation control signal and the backward frequency-modulation control signal to be input according to a preset control period, allowing that a frequency of the initial signal is shifted to a frequency corresponding to the preset control period, wherein the frequency corresponding to the preset control period is different from the noise frequency.


Response to Arguments
Applicant's arguments with respect to claims 1 through 8, 12, 13, 15, 29, 21 and 22 have been considered but are not persuasive. 
Applicant argues claims 1, 2, 7, 13 and 15 are not obvious based on Obvious to Try in accordance with MPEP §2143(F) because the overlap may be varying degrees of not overlapping.  The office therefore affirms the finite choices of overlapping or not overlapping and consequently affirms the rejection.  
However, in the interest of compact prosecution, the office rejects claims 1, 2, 7, 13 and 15 above based on obviousness in accordance with  Optimization of Ranges  MPEP §2144.05(II).  


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622